TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 26, 2020



                                        NO. 03-18-00738-CV


     Kimberley Ann Gunnarson, Individually and as Co-Trustee of the Trusts Created
    Pursuant to the Terms of the Last Will and Testament of Ivar Leonard Gunnarson,
            Deceased, and Gunnarson Outdoor Advertising, Inc., Appellants

                                                  v.

                                     The State of Texas, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                       OPINION BY JUSTICE SMITH




This is an appeal from the Modified Order signed by the trial court on November 14, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s Modified Order. Therefore, the Court reverses the trial court’s Modified

Order to the extent it awarded Gunnarson $245,010 in compensation for the condemned real

estate and fixtures. We affirm that order in all other respects and remand for further proceedings

consistent with this opinion. Each party shall bear its own costs relating to this appeal, both in

this Court and in the court below.